Citation Nr: 0430456	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  02-00 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to May 1, 1999, for a 
grant of a total disability rating based on unemployability 
due to disabilities granted pursuant to 38 U.S.C.A. § 1151 
(West 2002).  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from October 1953 
to September 1957.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, granting a total disability rating 
based on individual unemployability due to disabilities for 
which benefits have been granted pursuant to 38 U.S.C.A. 
§ 1151.  These disabilities include a right flank hernia, a 
major depressive disorder with memory loss, and residuals of 
tracheotomy.  The Board notes that the veteran was granted a 
temporary 100 percent disability rating based on 
convalescence from December 30, 1998 through April 30, 1999.  

The Board notes that a February 1998 RO decision assigned a 
100 percent disability rating for memory loss pursuant to 
38 U.S.C.A. § 1151 for the period from March 27, 1997 through 
April 30, 1997.  Because a 100 percent schedular rating, 
including one based on a convalescent rating, precludes a 
simultaneous assignment of a 100 percent rating based on 
unemployability, at issue here is whether an effective date 
for individual unemployability should be assigned on or after 
May 1, 1997 but prior to December 30, 1998, due to his 
disabilities for which 38 U.S.C.A. § 1151 benefits have been 
granted.  

(The veteran's surgery and hospitalization which were the 
basis of the 38 U.S.C.A. § 1151 awards was from March 14 to 
April 17, 1997.  Hence, monetary total disability benefits 
based on disabilities for which 38 U.S.C.A. § 1151 
compensation has been granted cannot be awarded for periods 
prior to May 1, 1997.)

The issue of entitlement to an earlier effective date for a 
grant of a total disability rating based on individual 
unemployability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  Under 38 
U.S.C.A. § 5103A (West 2002), VA has an enhanced duty to 
assist a claimant in the development of evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. § 
3.159 (2003).  These laws derive from the Veterans Claims 
Assistance Act (VCAA).  

The veteran has not been afforded a VCAA notice letter with 
respect to this earlier effective date claim.  While a 
December 2001 statement of the case recited provisions of the 
VCAA, the veteran was not specifically notified pursuant to 
the VCAA to submit pertinent evidence or information in 
support of his claim, he was not specifically informed of the 
assistance VA would provide in his case, and he was not 
requested to provide all evidence in his possession.  
Accordingly, a remand is required for issuance of a VCAA 
letter, to appropriately provide notice and assistance in 
furtherance of the veteran's claim.  

Additionally, the claims folder contains a few records from 
VA vocational rehabilitation counselors, indicating that the 
veteran was receiving some vocational rehabilitation 
assistance during the period between May 1, 1997 and December 
30, 1998.   A vocational rehabilitation folder has not, 
however, been associated with the claims folder.  Those 
records must be obtained, because they directly speak to 
issues of capacity for employment, and are pertinent to the 
question of the veteran's employability during the relevant 
period.  If these records have been destroyed, as e-mail 
notes appear to suggest, the authority authorizing their 
destruction must be identified.
 
Accordingly, this case is REMANED for the following:

1.  The RO should review the claims file 
and ensure that all additional 
development action required by the VCAA, 
and implementing regulations is complete.  
Specifically, the RO should issue a VCAA 
letter notifying the veteran that should 
he provide information of additional VA 
treatment, VA will make efforts to obtain 
any as-yet-unobtained VA medical records.  
VA will also attempt to secure pertinent 
records from other government agencies.  
Efforts to secure government records must 
continue until it is determined that 
further efforts would be futile.  

The RO should also inform the veteran 
that if he identifies private medical 
records and the custodians thereof, and 
provides appropriate written 
authorizations, VA will attempt to obtain 
those records in furtherance of his 
claim.  The RO must notify the veteran of 
any identified evidence that VA could not 
obtain so that he may attempt to obtain 
that evidence himself.  The veteran must 
be notified that he should submit all 
evidence in his possession that has not 
been previously submitted, in furtherance 
of his claim for an earlier effective 
date.  The RO must explain the governing 
law regarding the claim on appeal.  The 
RO must then undertake any indicated 
development including based on any 
responses by the veteran.  

2.  The RO must obtain and associate with 
the claims folder the veteran's 
vocational rehabilitation folder.  If any 
record has been destroyed, as may be the 
situation here, the RO must identify the 
legal authority which justified VA's 
destruction of the records in question.

3.  Thereafter, and following any other 
indicated development, the RO should 
enter a new rating decision and 
readjudicate the issue on appeal.  The RO 
should issue an appropriate notice of 
that action.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




